Citation Nr: 1607519	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  13-30 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD) ( also claimed as insomnia and nightmares).

2.  Entitlement to service connection for bilateral lower extremity peripheral neuropathy.

3.  Entitlement to service connection for a neck disability.

4.  Entitlement to service connection for a back disability.

5.  Entitlement to service connection for a bilateral shoulder disability.

6.  Entitlement to service connection for a bilateral leg disability.

7.  Entitlement to service connection for a bilateral arm disability.

8.  Entitlement to service connection for diabetes mellitus, type II, claimed as a result of exposure to chemical substances in the water at Camp Lejeune.

9.  Entitlement to service connection for a buttock disability.

10.  Entitlement to service connection for migraine headaches with vision problems.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife and son


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to February 1990.

This case is before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin, which denied the benefits sought on appeal. 

The RO in Montgomery, Alabama, has jurisdiction of this claim.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

During a November 2015 hearing before the undersigned Veterans Law Judge, the Veteran's representative and his wife stated that the Veteran received Social Security Administration (SSA) disability benefits due to PTSD.  The record before the Board does not include any SSA award determination, or any employment or medical records relied on by SSA.  The determination and records appear relevant to each of the Veteran's service connection claims and should be obtained on remand.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

The report of a 2010 VA examination reveals that the Veteran did not meet the diagnostic criteria for a diagnosis of PTSD.  However, the Veteran testified during the hearing that he currently received VA psychiatric treatment, which included diagnoses of, and medications for, PTSD.  

A July 2013 statement of the case (SOC) conceded the Veteran's claimed stressor of serving on the USS PUGET SOUND and landing in Lebanon at the time of the bombing of the Marine barracks in Beirut.  

The Veteran's testimony raises the possibility that he has a diagnosis of PTSD due to his claimed stressor.  Thus, on remand, the Veteran should be afforded a VA medical examination to determine whether he has PTSD due to active duty.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2015).

During the hearing, the Veteran also testified that he continued to receive VA psychiatric treatment on a monthly basis.  However, the most recent VA treatment record before the Board is dated May 28, 2015.  

The October 2010 rating decision on appeal and the July 2013 Statement of the Case (SOC) refer to VA treatment records from the Biloxi VA Medical Center (VAMC) dated as early as April 28, 1999.  However, the record before the Board does not include all of these cited records.

Thus, it appears that there exist VA treatment reports that have not been associated with the record before the Board.  They should be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

In addition, the record contains relevant VA medical evidence that has not been reviewed by the RO.  On remand, VA must address all VA treatment records dated after the July 24, 2013, SOC.  See 38 C.F.R. §§ 19.31(a), 19.37(a).  

During the hearing, the Veteran also testified that he continued to receive treatment from a private pain specialist, identified in the transcript as Dr. Chan (sic).  This private physician told the Veteran that his in-service boxing career could have had an effect on the his neuropathy of the upper and lower extremities.  

However, the most recent record of treatment from a private pain specialist, Tao Chen, M.D., before the Board is dated June 7, 2012.  Thus, it appears that there may be private treatment reports that have not been associated with the record before the Board.  They should be obtained on remand.  

During the hearing, the Veteran asserted that his diabetes mellitus, type II, was a result of exposure to chemical substances in the water at Camp Lejeune.  The Veteran's service personnel records document his presence there in 1978 and 1979.  Additional details about how much time the Veteran spent on and off base, and his work duty location(s), would be helpful for the proper adjudication of this claim.

In this regard, it has been established that veterans who served at U.S. Marine Corps Base Camp Lejeune, North Carolina, were potentially exposed to contaminants present in the base water supply prior to 1987.  See Training Letter 10-03, revised in January 2013.  The chemical compounds involved have been associated by various scientific organizations with the possible development of certain chronic diseases.  However, many unanswered questions remain regarding the extent of base water contamination, the type and duration of exposure experienced by base personnel, and the likelihood that contaminant levels in the water supply were high enough to result in a particular disease. 

While these issues are being studied, VA has determined that disability claims from Veterans who served at Camp Lejeune during this period deserve special handling to ensure fairness and consistency in claims processing.  As a result, adjudication of these claims has been centralized at the Louisville, Kentucky, RO with tracking measures initiated.

When examinations are requested, it should be kept in mind that these claims represent a unique situation for VA medical examiners.  They must determine, on a case-by-case basis, whether a particular claimed condition is linked to contaminated water exposure.  In order to assist them with their assessment and determination, the RO should provide them with all materials as detailed by the pertinent procedures.  This information is intended to provide the VA examiners with an adequate basis for providing a reasoned opinion.  This opinion is a critical element for evaluating the claim.  Therefore, if the examiner fails to provide a reasoned opinion and resorts to a statement such as "an opinion cannot be made without resort to mere speculation," the examination should be returned as inadequate.

Accordingly, the case is REMANDED for the following action:

1.  Contact SSA and request a copy of all determinations either granting, denying or confirming an SSA award, as well as all medical and employment records relied upon in making the determinations.

2.  Obtain and associate with the Veteran's eFolders copies of all outstanding VA treatment records, to include treatment records dated from April 28, 1999, to the present.

3.  After obtaining any necessary authorization, obtain and associate with the record all medical records from Dr. Chen, to include records dated after June 7, 2012.

4.  Then, schedule the Veteran for an appropriate VA examination to determine the nature, extent and etiology of any PTSD that may be present.  Copies of all pertinent records from the Veteran's eFolders must be made available to the examiner. 

Following a review of the relevant medical evidence from the eFolders, the medical history (including the evidence set forth above), and the results of the clinical evaluation and any tests that are deemed necessary, the examiner should address whether it is at least as likely as not (50 percent or more likelihood) that any current PTSD that may be present is related to the Veteran's conceded stressor of serving on the USS PUGET SOUND and landing in Lebanon at the time of the bombing of the Marine barracks in Beirut.

If the examination results in a psychiatric diagnosis other than PTSD, the examiner should offer an opinion as to the etiology of the non-PTSD psychiatric disorder, to include whether it is at least as likely as not that any currently demonstrated psychiatric disorder, other than PTSD, is related to the Veteran's military service. 

A complete rationale for all opinions provided must be included in the report provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

5.  Request from the Veteran additional information about his time spent at Camp Lejeune, including his housing location, how much time he spent on and off base, and his work duty location(s).

6.  Determine how long the Veteran served at Camp Lejeune and whether he lived on or off base. 

7.  After completion of the above, schedule the Veteran for a VA examination to obtain a medical opinion as to the likely etiology of his diabetes mellitus, type II, in light of his service at Camp Lejeune.  Importantly, the examiner must be provided with copies of relevant records from the eFolders, a copy of this remand, information about the circumstances of the Veteran's time at Camp Lejeune and a copy all appropriate materials (ex., VBA Fast Letter/Training Letters with any appendices), for review in conjunction with the examination.  The examiner should be notified of the following: 

The water supply at Camp Lejeune, North Carolina, was contaminated between 1957 and 1987 with a number of chemical compounds that have been associated by scientific organizations with the potential for developing certain diseases.  These include trichloroethylene (TCE), tetrachloroethylene, also known as perchloroethylene (PCE), benzene, and vinyl chloride.  The Veteran you are examining has verified service at Camp Lejeune during that period and is claiming service connection for diabetes mellitus, type II.  

Based on the results of the examination and review of the record, the examiner should address whether it is at least as likely as not that the Veteran's diabetes mellitus, type II, is related to the Veteran's exposure to contaminated water while serving at Camp Lejeune, and provide a medical rationale for that determination. 

The examiner should consider information on how long the Veteran served at Camp Lejeune, and whether the Veteran lived on or off base. 

A complete rationale for all opinions provided must be included in the report provided.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

8.  Take all appropriate administrative action needed regarding adjudication of the claim based on service at Camp Lejeune.

9.  Then, readjudicate the Veteran's claims, considering all VA treatment records dated after July 24, 2013.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided an SSOC and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




